(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Alaska

    CENTER FOR BIOLOGICAL DIVERSITY, et al.                     )
                              Plaintiff                         )
                                 v.                             )      Civil Action No. 3:20-cv-00308-SLG
                                                                )
      BUREAU OF LAND MANAGEMENT, et al.
                             Defendant
                                                                )

                                            JUDGMENT IN A CIVIL ACTION

☐ JURY VERDICT. This action came before the court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

☒ DECISION BY COURT. This action came to trial or decision before the Court. The issues have been
tried or determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT this action is remanded to the appropriate agencies for further proceedings.




APPROVED:

s/Sharon L. Gleason
Sharon L. Gleason
United States District Judge
                                                                                     Brian D. Karth
Date: August 19, 2021                                                                Brian D. Karth
                                                                                      Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.




                     Case 3:20-cv-00308-SLG Document 123 Filed 08/19/21 Page 1 of 1
